Citation Nr: 0836695	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to May 
1964. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In September 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007). 
 
Service connection for a psychiatric disorder was denied by 
the RO in April 2004 and May 2006 because although the 
veteran was diagnosed with a personality disorder and 
emotional instability reaction in-service there was no 
evidence of a relation with the veteran's current psychiatric 
diagnoses.

The Board notes that the veteran, in a letter attached to his 
January 2008 substantive appeal, indicated that records from 
the Social Security Administration should be obtained as he 
believes they are relevant to his claim for service 
connection.  The Court has long held that the duty to assist 
includes requesting information and records from the Social 
Security Administration which were relied upon in any 
disability determination.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the 
Social Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); see also 38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R.    
§ 3.159(c)(2).  Therefore, the veteran's records determining 
his Social Security benefit must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.
 
2.  Obtain and associate with the claims 
file relevant VA treatment records from 
the Manchester VA healthcare system dating 
since November 2007.

3.  Thereafter, review the veteran's claim 
as to whether new and material evidence 
has been received to reopen a claim for 
service connection for an acquired 
psychiatric disability.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




